DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2022 has been entered.

Status of Claims
Claims 1-5, 7-8, 10, and 33-40 are presently under consideration. Claims 6, 9, 11-32, and 41-42 are cancelled.
Applicant’s amendments to the claims filed with the response dated 25 January 2022 have overcome the prior art grounds of rejection, but upon performing an updated search and consideration of the new claim limitations, new prior art was discovered and a new grounds of rejection is set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, 33-37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al (US 2009/0272419), in further view of Krause et al (US 2011/0290298) and further in view of Scherff (WO 2010/057674A2, reference made .

Regarding claim 1 Sakamoto discloses a string of solar cells comprising: 
a plurality of back-contact solar cells, wherein each of the solar cells comprises alternating P-type and N-type doped diffusion regions (Sakamoto, [0052] Fig. 1 see: alternating base and emitter doped regions 6 and 2); 
conductive wires disposed over a back surface of the solar cells, wherein the conductive wires are substantially aligned with and electrically connected to the P-type and N-type doped diffusion regions of the solar cells wherein each conductive wire has a longitudinal side surface between two opposing ends (Sakamoto, [0161] Fig. 11a see: wires 11 over parallel base and emitter regions where a space exists between every other wire 11 and wires 11 have a longitudinal profile with two ends); and
a conductive busbar at an end of the string of solar cells, wherein the conductive busbar is electrically coupled with every other one of the conductive wires, and wherein the conductive busbar is to electrically couple the string with another string of solar cells (Sakamoto, [0076], [0134] Fig. 3B see: wiring connecting every other wiring 11 of end cells in two rows is considered to read on the claimed busbar connecting two strings of solar cells together) wherein
in a region between an adjacent pair of the solar cells, the conductive wires extend through the region between the adjacent pair of the solar cells and a portion of the plurality of conductive wires is cut in the region between the adjacent pair of the solar cells to selectively configure the adjacent pair of the solar cells in a series or 
Sakamoto does not explicitly disclose wherein the longitudinal side surfaces of the conductive wires are in direct physical contact with the P-type and N-type doped diffusion regions of the solar cells by bonds between the longitudinal side surfaces of the conductive wires and corresponding ones of the P-type and N-type doped diffusion regions of the solar cells.
Sakamoto does not explicitly disclose wherein the conductive busbar is electrically coupled with only every other one of the conductive wires.
It’s unclear that Sakamoto discloses wherein the every other one of the conductive wires extend through a region between the conductive busbar and a corresponding one of  the App. No. 14/752,7502 Examiner: Golden, Andrew J. Docket No. 131815-228900_P174Art Unit: 1726solar cells, and a remaining portion of the plurality of conductive wires is cut so as to not extend beyond an edge of the corresponding one of the solar cells and into the region between the conductive busbar and the corresponding one of the solar cells.
Krause teaches an interconnection structure for interconnecting solar cells with conductive wires where longitudinal side surfaces of the conductive wires are in direct physical contact with the base and emitter contacts by bonds (P-type and N-type doped diffusion regions) of the solar cells (Krause, [0091]-[0092], Figs. 1, 3A-3B and 7 see: contact wires for interconnecting adjacent solar cells can be provided in a configuration where no contact-connection structure is provided/no electrically conductive point contacts 104 are provided such that the longitudinal side surfaces of the contact wires 
Krause and Sakamoto are combinable as they are both concerned with the field of solar cell strings.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell string of Sakamoto in view of Krause to provide the longitudinal side surfaces of the conductive wires of Sakamoto in direct physical contact with the P-type and N-type doped diffusion regions of the solar cells of Sakamoto by bonds between the longitudinal side surfaces of the conductive wires and corresponding ones of the P-type and N-type doped diffusion regions of the solar cells as Krause teaches this configuration allows the metallization layers of the solar cell to be dispensed with and thus simplifies the manufacture and reduces cost of the solar cell module (Krause, [0091]-[0092]).
Scherff teaches a string of solar cells where a conductive busbar at an end of the string of solar cells, wherein the conductive busbar is electrically coupled with only every other one of the conductive wires, and wherein the conductive busbar is to electrically couple the string with another string of solar cells (Scherff, [0032]-[0034], [0041]-[0045], Figs. 1 and 3a-3d see: cell connectors 5 (wires) extending from solar cell 1 or 4 are connected to cell connector frame 52 (busbar) where only every other one of the connectors 5 (wires) are connected to connector frame 52 (busbar) as every other connector 5 is cut by separating means T (laser irradiation) (see Fig. 3c) where 
Scherff and modified Sakamoto are combinable as they are both concerned with the field of solar cell strings.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell string of Sakamoto in view of Scherff such that the conductive busbar of Sakamoto is electrically coupled with only every other one of the conductive wires, and wherein the conductive busbar is to electrically couple the string with another string of solar cells as taught by Scherff (Scherff, [0032]-[0034], [0041]-[0045], Figs. 1 and 3a-3d see: cell connectors 5 (wires) extending from solar cell 1 or 4 are connected to cell connector frame 52 (busbar) where only every other one of the connectors 5 (wires) are connected to connector frame 52 (busbar) as every other connector 5 is cut by separating means T (laser irradiation) (see Fig. 3c) where connector frame 52 (busbar) connects one string of solar cells to an adjacent string in series) for the explicit purpose of providing a series connection from one string of solar cells to an adjacent string of solar cells through the busbar as in Scherff (see Fig. 1 and 3d). 
Sadlik teaches a string of solar cells where connected by conductive wires wherein the every other one of the conductive wires extend through a region between a conductive busbar and a corresponding one of  the App. No. 14/752,7502 Examiner: Golden, Andrew J. Docket No. 131815-228900_P174Art Unit: 1726solar cells, and a remaining portion of the plurality of conductive wires is cut so as to not extend beyond an edge of the corresponding one of the solar cells and into the region between the conductive busbar and the corresponding one of the solar cells (Sadlik, Figs. 7 and 11, Pages 24-28 of 
Sadlik and modified Sakamoto are combinable as they are both concerned with the field of solar cell strings.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell string of Sakamoto in view of Sadlik such that the every other one of the conductive wires extend through a region between the conductive busbar and a corresponding one of  the App. No. 14/752,7502 Examiner: Golden, Andrew J.Docket No. 131815-228900_P174Art Unit: 1726solar cells, and a remaining portion of the plurality of conductive wires is cut so as to not extend beyond an edge of the corresponding one of the solar cells and into the region between the conductive busbar and the corresponding one of the solar cells as taught by Sadlik (Sadlik, Figs. 7 and 11, Pages 24-28 of specification, see: PV cells 152, 154 connected to first and second bus bars 220, 222 by end portions of first and third sets of electrical conductors 208 and 212, where second set of electrical conductors 210 are formed to not extend beyond the edges of PV cells 152, 154 into the area between PV cells 152, 154 and first and second bus bars 220, 222) as such a modification would have amounted to the use of a known conductive wire configuration for its intended use in the known environment of a solar cell string to accomplish the entirely expected result of interconnecting the string of solar cells to respective busbars.


Regarding claim 2, modified Sakamoto discloses the string of solar cell of claim 1, wherein each of the plurality of solar cells is substantially rectangular, and wherein the P-type doped diffusion regions, the N-type doped diffusion regions, and the conductive wires are substantially parallel to a first edge of each of the plurality of solar cells (Sakamoto, [0155]-[0157] Figs. 11a see: base and emitter contacts and wires 11 are parallel over rectangular cells 20D). 

Regarding claim 3 modified Sakamoto discloses the string of solar cell of claim 1, wherein each of the solar cells is substantially rectangular, and wherein the P-type doped diffusion regions, the N-type doped diffusion regions, and the conductive wires are disposed at a non-zero angle relative to edges of each of the solar cells (Sakamoto, [0078], Fig. 4A see: rectangular solar cells with base, emitter contacts and wiring 11 inclined an angle of less than or equal to 15 degrees with an edge of each solar cell). 

Regarding claim 4 modified Sakamoto discloses the string of solar cells of claim 3, wherein the P-type doped diffusion regions, the N-type doped diffusion regions, and the conductive wires are disposed at an angle in a range of 1 to 25 degrees relative to edges of each of the solar cells (Sakamoto, [0078], Fig. 4A see: rectangular solar cells with base, emitter contacts and wiring 11 inclined an angle of less than or equal to 15 degrees with an edge of each solar cell). 



Regarding claim 7 modified Sakamoto discloses the string of solar cells of claim 1, wherein a section of wire of the conductive wires that is to electrically couple the end of the string of solar cells to the conductive busbar is to couple a single solar cell to the conductive busbar (Sakamoto, [0076], [0134] Fig. 3B see: every other wiring 11 of end cells in two rows is coupling a single cell to the busbar). 

Regarding claim 8 modified Sakamoto discloses the string of solar cells of claim 1, wherein a number of the conductive wires is equal to a number of the P-type and N-type doped diffusion regions of each of the solar cells (Sakamoto, Fig. 11a see: wires 11 are equal to number of bases/emitters on each of the solar cells). 

Regarding claim 33, Sakamoto discloses a string of solar cells comprising:
a plurality of back-contact solar cells, wherein each of the solar cells comprises alternating P-type and N-type doped diffusion regions (Sakamoto, [0052] Fig. 1 see: alternating base and emitter doped regions 6 and 2); 

a conductive busbar at an end of the string of solar cells, wherein the conductive busbar is electrically coupled with every other one of the conductive wires, and wherein the conductive busbar is to electrically couple the string with another string of solar cells (Sakamoto, [0076], [0134] Fig. 3B see: wiring connecting every other wiring 11 of end cells in two rows is considered to read on the claimed busbar connecting two strings of solar cells together).
Sakamoto does not explicitly disclose wherein the longitudinal side surfaces of the conductive wires are in direct physical contact with the P-type and N-type doped diffusion regions of the solar cells by bonds between the longitudinal side surfaces of the conductive wires and corresponding ones of the P-type and N-type doped diffusion regions of the solar cells.
Sakamoto does not explicitly disclose wherein the conductive busbar is electrically coupled with only every other one of the conductive wires.
It’s unclear that Sakamoto discloses wherein the every other one of the conductive wires extend through a region between the conductive busbar and a corresponding one of  the App. No. 14/752,7502 Examiner: Golden, Andrew J. Docket No. 131815-228900_P174Art Unit: 1726solar cells, and a remaining portion of the plurality of 
Krause teaches an interconnection structure for interconnecting solar cells with conductive wires where longitudinal side surfaces of the conductive wires are in direct physical contact with the base and emitter contacts by bonds (P-type and N-type doped diffusion regions) of the solar cells (Krause, [0091]-[0092], Figs. 1, 3A-3B and 7 see: contact wires for interconnecting adjacent solar cells can be provided in a configuration where no contact-connection structure is provided/no electrically conductive point contacts 104 are provided such that the longitudinal side surfaces of the contact wires are in a direct mechanical and electrical connection with the solar cell). Krause teaches this configuration allows the metallization layers of the solar cell to be dispensed with and thus simplifies the manufacture and reduces cost of the solar cell module (Krause, [0091]-[0092]).
Krause and Sakamoto are combinable as they are both concerned with the field of solar cell strings.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell string of Sakamoto in view of Krause to provide the longitudinal side surfaces of the conductive wires of Sakamoto in direct physical contact with the P-type and N-type doped diffusion regions of the solar cells of Sakamoto by bonds between the longitudinal side surfaces of the conductive wires and corresponding ones of the P-type and N-type doped diffusion regions of the solar cells as Krause teaches this configuration allows the metallization layers of the solar cell to be 
Scherff teaches a string of solar cells where a conductive busbar at an end of the string of solar cells, wherein the conductive busbar is electrically coupled with only every other one of the conductive wires, and wherein the conductive busbar is to electrically couple the string with another string of solar cells (Scherff, [0032]-[0034], [0041]-[0045], Figs. 1 and 3a-3d see: cell connectors 5 (wires) extending from solar cell 1 or 4 are connected to cell connector frame 52 (busbar) where only every other one of the connectors 5 (wires) are connected to connector frame 52 (busbar) as every other connector 5 is cut by separating means T (laser irradiation) (see Fig. 3c) where connector frame 52 (busbar) connects one string of solar cells to an adjacent string in series).
Scherff and modified Sakamoto are combinable as they are both concerned with the field of solar cell strings.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell string of Sakamoto in view of Scherff such that the conductive busbar of Sakamoto is electrically coupled with only every other one of the conductive wires, and wherein the conductive busbar is to electrically couple the string with another string of solar cells as taught by Scherff (Scherff, [0032]-[0034], [0041]-[0045], Figs. 1 and 3a-3d see: cell connectors 5 (wires) extending from solar cell 1 or 4 are connected to cell connector frame 52 (busbar) where only every other one of the connectors 5 (wires) are connected to connector frame 52 (busbar) as every other connector 5 is cut by separating means T (laser irradiation) (see Fig. 3c) where 
Sadlik teaches a string of solar cells where connected by conductive wires wherein the every other one of the conductive wires extend through a region between a conductive busbar and a corresponding one of  the App. No. 14/752,7502 Examiner: Golden, Andrew J. Docket No. 131815-228900_P174Art Unit: 1726solar cells, and a remaining portion of the plurality of conductive wires is cut so as to not extend beyond an edge of the corresponding one of the solar cells and into the region between the conductive busbar and the corresponding one of the solar cells (Sadlik, Figs. 7 and 11, Pages 24-28 of specification, see: PV cells 152, 154 connected to first and second bus bars 220, 222 by end portions of first and third sets of electrical conductors 208 and 212, where second set of electrical conductors 210 are formed to not extend beyond the edges of PV cells 152, 154 into the area between PV cells 152, 154 and first and second bus bars 220, 222).
Sadlik and modified Sakamoto are combinable as they are both concerned with the field of solar cell strings.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell string of Sakamoto in view of Sadlik such that the every other one of the conductive wires extend through a region between the conductive busbar and a corresponding one of  the App. No. 14/752,7502 Examiner: Golden, Andrew J.Docket No. 131815-228900_P174Art Unit: 1726solar cells, and a remaining portion of the plurality of conductive wires is cut so as to not extend beyond an edge of the corresponding one of the solar cells and into the region between the conductive busbar 

Regarding claim 34, modified Sakamoto discloses the string of solar cell of claim 33, wherein each of the plurality of solar cells is substantially rectangular, and wherein the P-type doped diffusion regions, the N-type doped diffusion regions, and the conductive wires are substantially parallel to a first edge of each of the plurality of solar cells (Sakamoto, [0155]-[0157] Figs. 11a see: base and emitter contacts and wires 11 are parallel over rectangular cells 20D). 

Regarding claim 35 modified Sakamoto discloses the string of solar cell of claim 33, wherein each of the solar cells is substantially rectangular, and wherein the P-type doped diffusion regions, the N-type doped diffusion regions, and the conductive wires are disposed at a non-zero angle relative to edges of each of the solar cells (Sakamoto, [0078], Fig. 4A see: rectangular solar cells with base, emitter contacts and wiring 11 inclined an angle of less than or equal to 15 degrees with an edge of each solar cell).

Regarding claims 36 and 37 modified Sakamoto discloses the string of solar cells of claims 1 and 33 and further teaches wherein the conductive wires are substantially aligned with and electrically connected to the P-type and the N-type doped diffusion regions of the solar cells (Sakamoto, [0161] Fig. 11a see: wires 11 aligned and connected with base and emitter regions) by a continuous bond (Krause, [0091], Figs. 1, 3A and 7 see: contact wires for interconnecting adjacent solar cells are aligned with areas 104/708/710 where emitter and base doped regions are located).

Regarding claim 40 modified Sakamoto discloses the string of solar cells of claim 1, and Sakamoto teaches wherein each of the conductive wires traverses in a direction parallel to the back surface of the plurality of solar cells and the corresponding ones of the P-type and N-type doped diffusion regions of the plurality of solar cells (Sakamoto, [0155]-[0157] Figs. 11a see: base and emitter contacts and wires 11 are parallel over rectangular cells 20D).  

Claims 10 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al (US 2009/0272419), in view of Krause et al (US 2011/0290298) and in view of Scherff (WO 2010/057674A2, reference made to attached English machine translation) in view of Sadlik et al (WO 2011/011855A1) as applied to claims 1-5, 7-8, 33-37 and 40 above, and further in view of Lee (US 2011/0073165).


Lee teaches positioning a non-conductive shield disposed in a region between an adjacent pair of connected solar cells, the non-conductive shield coupling back sides of the adjacent pair of the solar cells (Lee, [0033] Figs. 1 and 3 see: shield 120 that is positioned between and on the back surfaces of back contact solar cells 110) wherein the non-conductive shields cover exposed sections of the interconnecting structure (conductive wires) between each adjacent pair of the solar cells (Lee) (Lee, [0033], [0041] Figs. 1 and 3 see: shield 120 prevents the interconnecting structure (conductive wires) from being viewed from a front of the solar cell module) and wherein the non-conductive shield is disposed vertically between the conductive wires and the back sides of the adjacent pair of the solar cells (Lee, [0033] Figs. 1 and 3 see: shield 120 is vertically between interconnector 130 and the back surfaces of back contact solar cells 110). Lee teaches the non-conductive shield functions to maintain a constant distance and electrical insulation between the adjacent pair of the solar cells, and prevents the interconnecting structure from being viewed from a front of the solar cell module (Lee, [0033], [0041]).
Lee and modified Sakamoto are combinable as they are both concerned with the field of solar cell strings.


Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-8, 10, and 33-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726